DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on July 8, 2021.  These drawings are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 12 and 18 require that the first and second seals be configured to permit or used to change the pressure of the fluid in the annulus.  However, beyond a statement in paragraph [0031] that “the seals may be configured to allow the pressure at which the fluid 146 is sealed within the annulus to be changed”, the disclosure is silent as to how the seals either permit change of or are used to change the pressure of the fluid.  Is there a structural feature of the seals themselves that allows fluid to be added or removed from the annulus thus increasing or decreasing the pressure?  Is this structural feature something only accessible at the surface such as a fill or vent port?  Is this structural feature able to be used to adjust the pressure once the tubing string system is in the well such as a valve?  Or is this simply using different seals if a different fluid pressure is needed?
Without disclosure of how the first and second seals can be configured to permit or used to change the pressure of the fluid in the annulus, it cannot be said that Applicant was in possession of this portion of the claimed invention at the time of filing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 11, 13-15, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (US 2017/0122044, Zheng).

Regarding claims 1 and 14:  Zheng discloses a system Fig 2 for extending reach in a well 130 having a well wall 230, the system comprising:
a first coiled tubing string 140 having a first coil interior surface Fig 2;
a second coiled tubing string 150 disposed within the first coiled tubing string and having a second coil exterior surface Fig 2; and
an annulus 240 defined by the first coil interior surface and the second coil exterior surface Fig 2, the annulus sealed proximal to a top end of the first coiled tubing string via a first seal [0024] and sealed proximal to a bottom end of the first coiled tubing string via a second seal 244 – Fig 2D, a fluid being sealed within the annulus at a pressure [0024], [0025], [0030].

Regarding claims 2 and 15:  Wherein the first coiled tubing string, the second coiled tubing string, the first seal, and the second seal define a sealed concentric coiled tubing string configured for deployment in the well Fig 2, Abstract.

Regarding claim 3:  Wherein the annulus is configured to generate a buoyancy of the sealed concentric coiled tubing string relative to well fluids in the well using the fluid sealed within the annulus, the buoyancy decreasing a force exerted on the well wall.
The use of the fluid within the annulus to create buoyancy is not specifically disclosed however, as the structure of Zheng is essentially identical to that recited in the claims, the structure of Zheng would result in the same functionality as that of the claimed structure.  “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP 2112.01.

Regarding claim 4:  Wherein the first seal is proximal to a first end of the sealed concentric coiled tubing string [0024] and the second seal is proximal to a second end of the sealed concentric coiled tubing string Fig 2D.

Regarding claim 6:  The system further comprising a bottom-hole assembly 342 coupled to the sealed concentric coiled tubing string Fig 3.

Regarding claim 7:  Wherein the first seal is disposed between the first coiled tubing string and the second coiled tubing string and the second seal is disposed between the first coiled tubing string and the second coiled tubing string Fig 2, 3.

Regarding claim 8:  Wherein the first coiled tubing string has an inner diameter and the second coiled tubing string has an outer diameter, the inner diameter of the first coiled tubing string being greater than the outer diameter of the second coiled tubing string [0027].

Regarding claims 9 and 20:  Wherein the second coiled tubing string has a second coil interior surface, the second coil interior surface defining a channel, the channel facilitating one or more of circulation, pumping, and treating of well fluids [0009].

Regarding claim 11:  Wherein the pressure does not exceed mechanical limits of one or more of the first coiled tubing string, the second coiled tubing string, the first seal, and the second seal.  As the upper and lower seals are intended to hold pressurized fluid therein, the pressure within the annulus could not be greater than the mechanical limits of either coiled tubing string or either seal.  Otherwise the fluid would not be able to be held in the annulus.

Regarding claims 13 and 19:  Wherein the first coiled tubing string has a first length and the second coiled tubing string has a second length, the first length being different than the second length Fig 2, 3.

Regarding claim 14:  Zheng discloses the method of extending reach in a well using the above described system.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng.

The system of Zheng further comprises a coiled tubing system 120 connected to the concentric coil tubing string [0011].
Zheng fails to disclose that the coiled tubing system is connected to a coil connecter coupled to the concentric coiled tubing string.
However, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the coiled tubing of Zheng would have included a connecter for securing the coiled tubing to the reel or other component of the coiled tubing system in order to have ensured that the coiled tubing was secured from falling into the well, due to the weight there, as it was being deployed.  This would have achieved the predictable result of reducing the likelihood of the buckling of the coiled tubing in the well.

Claim(s) 10, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Isom (US 4,997,048).

Regarding claim 10:  Zheng discloses all of the limitations of the above claim(s) except for the fluid in the annulus including a gas.
Isom discloses a concentric tubing system that includes an outer tubing 12, and inner tubing 14, and a fluid chamber 22 sealed therebetween.  This fluid chamber is filled with fluid such as gas 4:32-41, 7:12-18.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Zheng so that the fluid in the annulus between in the first and second coiled tubing strings was gas, as taught by Isom in order to have achieved such things as increasing the strength of the coiled tubing system or provide buoyancy to the system 4:32-41, 7:12-18.

Regarding claim 16:  Zheng discloses all of the limitations of the above claim(s) except for decreasing a force exerted on the well wall using a buoyancy of the sealed concentric coiled tubing string relative to well fluids in the well.
Isom discloses a concentric tubing system that includes an outer tubing 12, and inner tubing 14, and a fluid chamber 22 sealed therebetween.  This fluid chamber is filled with fluid such as gas in order to make the tubing system more buoyant 4:32-41, 7:12-18.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Zheng so that the fluid in the annulus between in the first and second coiled tubing strings was used to make the tubing system buoyant, as taught by Isom in order to have increased the likelihood of the string remaining in continuous operation for longer periods of time 2:26-31.

Regarding claim 17:  Wherein the buoyancy is generated using the fluid sealed within the annulus 4:32-41, 7:12-18 of Isom.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Collins (US 6,443,244).

Zheng discloses all of the limitations of the above claim(s) except for changing the pressure using at least one of the first seal or the second seal.
Collins discloses a concentric tubing system that includes an outer tubing 26, an inner tubing 11, and a fluid chamber 28 sealed therebetween.  The chamber is sealed at the top and bottom via collars 18, 20 (it is noted that while these collars are not disclosed as seals they hold pressurized fluid within the chamber and thus must function as seals).  The upper collar 18 includes a valve 36 that is used to inject fluid into the chamber 28.  Therefore, the collar/seal includes a feature that allows the pressure to be changed.
 It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Zheng so that one of the seals includes a means to change the pressure in the annulus as suggested by Collins in order to have been able to charge the annulus to the needed pressure while preventing the pressure from escaping 6:11-18.

Claim Rejections – Art Rejection
While the prior art of record fails to disclose claim 12 as presented, due to the above recited 35 USC 112(a) rejection thereof it is not possible to determine the allowability of claim 12 at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
9/30/2022